 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    MARY GRACE SCHMITT,                                   Case No. 2:21-cv-00158-APG-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    MIDWEST FAMILY MUTUAL
      INSURANCE,
10
                             Defendant.
11

12

13          In reviewing the docket in this case, it has come to the court’s attention that the parties

14   have not filed a proposed discovery plan and scheduling order. Local Rule 26-1(a) requires that

15   the “plaintiff’s attorney must initiate the scheduling of the conference required by Fed. R. Civ. P.

16   26(f) to be held within 30 days after the first defendant answers or otherwise appears. Fourteen

17   days after the mandatory Fed. R. Civ. P. 26(f) conference, the parties must submit a stipulated

18   discovery plan and scheduling order.” Here, defendant filed an answer (ECF No. 6) on February

19   5, 2021. To date, the parties have not filed a stipulated discovery plan and scheduling order.

20          IT IS THEREFORE ORDERED that within 14 days from the date of this order, the

21   parties must meet and confer and file a proposed discovery plan and scheduling order.

22          DATED: May 3, 2021

23

24                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
